Case 2:20-cv-05859-DMG-E Document 14 Filed 07/07/20 Page 1 of 3 Page ID #:283



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   PETER H. CHANG
      Deputy Attorney General
  4   State Bar No. 241467
       455 Golden Gate Avenue, Suite 11000
  5    San Francisco, CA 94102-7004
       Telephone: (415) 510-3776
  6    Fax: (415) 703-1234
       E-mail: Peter.Chang@doj.ca.gov
  7   Attorneys for Defendants California
      Governor and Secretary of State
  8
  9                      IN THE UNITED STATES DISTRICT COURT
 10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13   JOSEPH KISHORE; et al.,
                                                          Case No. 2:20-cv-05859-DMG (Ex)
 14                                     Plaintiffs,

 15                v.                                     STIPULATED REQUEST TO
                                                          RESET HEARING ON
 16                                                       PRELIMINARY INJUNCTION BY
      GAVIN NEWSOM, Governor of                           ONE DAY FROM JULY 21, 2020
 17   California; and ALEX PADILLA,                       TO JULY 20, 2020
      Secretary of State of California, in their
 18   official capacities,                        Hearing Date: July 21, 2020
 19                                   Defendants. Hearing Time: 2:00 p.m.

 20                                                       Proposed Hearing Date: July 20, 2020
 21
 22                                                       Judge: Hon. Dolly M. Gee
 23
 24
 25
 26
 27
 28
                                                      0
                        Stipulated Request to Reset Hearing on Prelim. Inj. (2:20-cv-05859-DMG(Ex))
Case 2:20-cv-05859-DMG-E Document 14 Filed 07/07/20 Page 2 of 3 Page ID #:284



  1         Pursuant to Local Rule 7-1, Plaintiffs Joseph Kishore and Norissa Santa
  2   Cruz, and Defendants Gavin Newsom, California Governor, and Alex Padilla,
  3   California Secretary of State (collectively, the “Parties”), through their respective
  4   attorneys of record, hereby stipulate and request that the Court advance the hearing
  5   on Plaintiffs’ motion for preliminary injunction (ECF No. 11) by one day from
  6   July 21, 2002, to July 20, 2020, or if that date is not available, advance the hearing
  7   to July 17, 2020, or continue it to July 27, 2020.
  8                       RECITALS AND GROUNDS FOR RELIEF
  9         WHEREAS, on July 7, 2020, the Court ordered that Plaintiffs’ pending
 10   application for a temporary restraining order and preliminary injunction (ECF No.
 11   11) be construed as a motion for preliminary injunction, set a briefing schedule,
 12   and set a hearing by videoconference at 2:00 p.m. on July 21, 2020 (ECF No. 13);
 13         WHEREAS, the undersigned counsel for Defendants has planned leave from
 14   July 21 through July 24, and would not be able to attend the hearing currently set
 15   for July 21;
 16         WHEREAS, the parties have exchanged correspondence, and Plaintiffs’
 17   counsel does not oppose accommodating Defendants’ counsel by advancing the
 18   hearing to July 20, 2020, or if that date is not available, either advancing the
 19   hearing to July 17, 2020, or continuing the hearing to July 27, 2020; and
 20         WHEREAS, Plaintiffs would oppose any further continuance of the hearing
 21   under the circumstances;
 22         NOW THEREFORE, the Parties STIPULATE and jointly REQUEST that
 23   the hearing for Plaintiffs’ motion for preliminary injunction currently set for 2:00
 24   p.m. on July 21, 2020, be reset to July 20, 2020, or if that date is not available, to
 25   either July 17, 2020, or July 27, 2020, at such time of day as may be available to
 26   the Court;
 27         Accordingly, the Parties respectfully request that the Court adopt the
 28   attached Proposed Order granting the stipulation described above.
                                                  1
                      Stipulated Request to Reset Hearing on Prelim. Inj. (2:20-cv-05859-DMG(Ex))
Case 2:20-cv-05859-DMG-E Document 14 Filed 07/07/20 Page 3 of 3 Page ID #:285



  1
      Dated: July 7, 2020                               Respectfully submitted,
  2
                                                        XAVIER BECERRA
  3                                                     Attorney General of California
                                                        MARK BECKINGTON
  4                                                     Supervising Deputy Attorney General
  5                                                     / s / Peter H. Chang
                                                        PETER H. CHANG
  6                                                     Deputy Attorney General
                                                        Attorneys for Defendants
  7
  8
      Dated: July 7, 2020                               Respectfully submitted,
  9
                                                        THOMAS C. SEABAUGH LAW OFFICES
 10
                                                        / s / Thomas C. Seabaugh
 11                                                     THOMAS C. SEABAUGH
                                                        Attorneys for Plaintiffs
 12
 13
 14
 15
 16                             Attestation of Concurrence in Filing
 17             I, Peter H. Chang, am the ECF user whose ID and password are being used
 18   to file the foregoing Stipulated Request to Reset Hearing on Preliminary Injunction
 19   by One Day from July 21, 2020 to July 20, 2020. Pursuant to Local Rule 5-
 20   4.3.4(a)(2), I hereby attest that all signatories listed above, and on whose behalf
 21   this filing is submitted, concur in the filing’s content and have authorized the
 22   filing.
 23
      Dated:          July 7, 2020              /s/ Peter H. Chang
 24                                             Peter H. Chang
 25                                             Deputy Attorney General

 26
 27
 28
                                                    2
                        Stipulated Request to Reset Hearing on Prelim. Inj. (2:20-cv-05859-DMG(Ex))
